
	
		III
		111th CONGRESS
		1st Session
		S. RES. 231
		IN THE SENATE OF THE UNITED STATES
		
			July 30, 2009
			Mr. Bennett (for
			 himself, Mr. Wyden,
			 Mr. Wicker, Mr.
			 Johanns, Mr. Coburn, and
			 Mr. Crapo) submitted the following
			 resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that any
		  health care reform proposal should slow the long-term growth of health costs
		  and reduce the growth rate of Federal health care spending.
	
	
		Whereas health care spending has risen close to 2.4
			 percentage points faster than gross domestic product (GDP) since 1970;
			 and
		Whereas the Centers for Medicare & Medicaid Services
			 projects health care spending to be 17.6 percent of GDP in 2009 and 20.4
			 percent of GDP by 2018: Now, therefore, be it
		
	
		That it is the sense of the Senate
			 that—
			(1)any health care
			 reform proposal should reduce total spending on health care in the United
			 States during the next decade to below current projections by the Centers for
			 Medicare & Medicaid Services; and
			(2)any health care
			 reform proposal should reduce the growth rate of Federal health care
			 spending.
			
